Citation Nr: 0211233	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include hypertension and ischemic heart disease.  

2.  Entitlement to service connection for a stomach disorder, 
to include ulcer.  

3.  Entitlement to service connection for a gallbladder 
disorder.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to a compensable evaluation for hearing loss.  


(The issues of entitlement to service connection for 
headaches, sandfly fever, hay fever and a lung disorder will 
be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to April 
1969 and from July 1976 to April 1983.  He also had 
intervening service in the U.S. Army National Guard and U.S. 
Air National Guard.  

This appeal arises from August 1998 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In August 1998, the RO denied service connection for a heart 
condition, a stomach condition, headaches, sandfly fever, a 
gallbladder disorder, depression and tinnitus.  Service 
connection was granted for hearing loss and a noncompensable 
rating was assigned.  The RO issued a rating decision in July 
1999 denying service connection for hay fever and a 
respiratory or lung condition to include bronchitis.  The 
veteran perfected his appeals as to both the August 1998 and 
July 1999 RO decisions.  

The RO in September 2000 granted service connection for 
tinnitus and a low back condition.  These issues are 
therefore not currently on appeal.    

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims to the RO in February 2001.  The purpose of the remand 
was to obtain the veteran's records for the period from March 
1955 to April 1969.  In addition the RO was to again request 
verification of the veteran's service.  The veteran's claims 
have now been returned to the Board with substantial 
compliance with its remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

The Board is undertaking additional development on the issues 
of service connection for headaches, sandfly fever, hay fever 
and a lung disorder pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  The claims folder includes a diagnosis of essential 
vascular hypertension in September 1976 during the veteran's 
period of active duty.  Subsequent service medical records, 
private medical records, and VA examinations include recorded 
elevated blood pressure readings.  

2.  Evidence in the claims folder does not show a current 
diagnosis of heart disease.  

3.  Evidence in the claims folder does not show a current 
diagnosis of ulcer or other stomach disorder.  

4.  Evidence in the claims folder does not show a current 
diagnosis of gallbladder disorder.  

5.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed depression and his periods 
of active duty service.    

6.  Evidence of record shows Level I hearing in the right ear 
and Level II hearing in the left ear.    


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  

2.  The criteria for a grant of service connection for heart 
disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  

3.  The criteria for a grant of service connection for a 
stomach disorder, to include ulcer, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

4.  The criteria for a grant of service connection for a 
gallbladder disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  

5.  The criteria for a grant of service connection for 
depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  

6.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.87, Diagnostic Code 
6101 (1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the Statement and Supplemental 
Statements of the Case and letters issued by the RO.  The 
Board has considered the assertions of the veteran's attorney 
that the VA examinations were inadequate for rating purpose 
and has addressed those individually below.  The Board has 
also noted the absence of any service medical records for the 
period of the veteran's active service prior to 1970.  Since 
any further delays in adjudicating the claims addressed in 
this decision would not benefit the veteran the Board has 
proceeded to adjudicate those claims.  The issues which might 
potentially be affected should additional service medical 
records be obtained will be the subject of a later decision.  

Factual Background.  The claims folder does not currently 
include any service medical records dated prior to the 1970s.  
The veteran first entered active duty in March 1955.  

A report of Medical examination dated in January 1970 noted 
the heart, sinuses, lungs, vascular system, abdomen and 
viscera, and psychiatric evaluation were normal.  A January 
1970 chest X-ray was negative.  In February 1970 an 
electrocardiograph revealed nonspecific T wave abnormalities.  
The veteran's blood pressure was noted to be 122/88.  A 
history of hay fever was noted.  The veteran denied any 
history of nervous trouble or depression.  In June 1971 the 
veteran was treated for an upset stomach and hay fever.  

On his Report of Medical History dated in 1974 (the month is 
illegible) the veteran checked a history of depression or 
excessive worry.  A March 1974 chest X-ray was noted be 
within normal limits.  

The veteran was admitted to Lincoln General Hospital in 
September 1976 for treatment for asthmatic bronchitis, hay 
fever and probable ischemic heart disease manifested by ST-T 
abnormalities.  The records noted the veteran complained of 
chest discomfort.  The veteran reported having an elevated 
blood pressure reading the previous year.  The veteran's 
blood pressure was 144/100.  The impressions noted were 
probable asthmatic bronchitis, hay fever, myocardial 
infarction to be ruled out and essential vascular 
hypertension.  

On a February 1977 Report of Medical History the veteran 
denied any history of depression.  In April 1977 the 
veteran's Report of Physical examination again noted his 
sinuses, lungs, heart, vascular system, abdomen and viscera 
and psychiatric evaluation were normal.  A high frequency 
hearing loss was noted in the left ear.  A voucher reveals 
the veteran received treatment for coronary artery disease 
from a private physician in April 1977 as follow up from his 
previous hospitalization at Lincoln General Hospital.  An 
April 1977 electrocardiogram again revealed non-specific T 
wave changes with no specific changes since February 1970.  

A March 1980 Report of Medical Examination again noted the 
sinuses, lungs, heart, vascular system, abdomen and viscera 
and psychiatric evaluations were normal.  The veteran's blood 
pressure was recorded as 148/80.  A bilateral hearing loss 
was noted.  In March 1980 the veteran checked that he did not 
know if he had high or low blood pressure on his Report of 
Medical History.  He denied any history of depression.  A May 
1980 electrocardiogram revealed T wave changes consistent 
with ischemic changes which appeared to have increased since 
the last examination.  The veteran was separated from active 
duty in April 1983.  

The veteran filed his original claim for service connection 
in June 1997.  The veteran requested service connection for 
disorders including a heart condition, a stomach condition, 
depression, a gallbladder condition, and hearing loss.  On 
his application he indicated he had been treated in service 
and by a Dr. Swanson in 1972.  The RO requested the veteran's 
treatment records from Dr. Swanson in September 1997.  

The RO arranged for the veteran to be examined by VA in 
November 1997.  On the authorized audiological evaluation in 
November 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
15
10
35
35
LEFT
-----
20
40
70
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 84 percent in the left ear.

A VA examination of the heart and for hypertension was 
conducted in November 1997.  The veteran's blood pressure was 
recorded as 167/84.  A Persantine thallium stress test was 
negative for myocardial ischemia.  The diagnoses were history 
of chest discomfort with hospitalization in September 1976.  
There was no subsequent history of ischemic disease and 
current Persantine Thallium stress test was negative for 
myocardial ischemia.  The baseline blood pressure reading on 
the stress test report was 171/118.  Also diagnosed was a 
history of borderline elevated blood pressure readings 
managed with lifestyle changes.  

In November 1997 a psychiatric evaluation included a 
diagnosis of depression, headaches and a sleep disorder.  The 
veteran gave a history of intermittent depression for 
approximately twenty years.  The VA examiner stated the 
veteran might have suffered from moderate depression for 
decades.  He noted that it was unclear how the disorder was 
related to service experiences and stated that it seemed as 
though the depression might have been more related to the 
breakup of the veteran's marriage.  The examiner conceded 
that it was difficult to pin down the onset of the disorder 
due to the veteran's inadequate memory.  

A VA examination of the stomach in November 1997 included 
history given by the veteran.  He reported having stomach 
trouble for approximately seventeen years.  He stated he 
noted occasional epigastric cramping.  He had seen his 
private physician, Dr. Swanson.  No diagnosis or testing had 
ever been performed and he did not recall seeing a military 
physician or going to sick call.  He denied any history of 
vomiting, hematemesis, melena, diarrhea or constipation.  The 
VA examiner reviewed the claims folder and was unable to find 
any clear documentation of stomach or gallbladder problems.  
An upper gastrointestinal series revealed simultaneous 
contractions of the distal esophagus and was other wise was 
normal.  The stomach, pylorus and duodenal bulb appeared 
normal without evidence of ulceration or mass lesion.  An 
ultrasound of the gallbladder did not reveal any stones.  
Liver function tests were normal.  It was noted a laboratory 
test for Helicobacter pylori antibody was positive.  The 
diagnosis was history of abdominal distress of unknown 
etiology.    

The RO received copies of the veteran's records from Dr. 
Swanson in March 1998.  The records included treatment for a 
shoulder injury in March 1998 and a blood pressure check in 
December 1997.  The veteran's blood pressure was reported as 
156/90.  

In May 1998 the National Personnel Records Center (NPRC) 
responded to a request from the RO that they had no 
additional service medical records and suggested the RO 
contact the National Guard of Nebraska.  The RO sent the 
Nebraska National Guard a request for the veteran's records 
in June 1998.  The records from the Nebraska, Office of the 
Adjutant General were received in July 1998.  They included 
duplicates of records already in the claims folder.  

In August 1998 the RO granted service connection for hearing 
loss and assigned a noncompensable rating.  Service 
connection was denied for, among other things, a heart 
condition, a stomach condition, a gallbladder condition, and 
depression.  The veteran's attorney filed notice of 
disagreement with that rating decision.  The attorney 
asserted that the VA examinations were inadequate for rating 
purposes and contended the VA physicians had not reviewed the 
claims folder.  An advisory or independent medical opinion 
was requested.  The RO issued the veteran a statement of the 
case in May 1999.  The veteran's attorney responded in May 
1999 that the veteran's claimed disorders were chronic.  The 
veteran's substantive appeal was received in May 1999.  

In July 2000 the veteran withdrew his request for a hearing 
before a Member of the Board and requested a hearing at the 
RO before a Hearing Officer.  A hearing was held at the RO 
before a Hearing Officer in August 2000.  The veteran 
testified he did not believe he had hypertension.  The 
balance of the testimony did not relate to issues currently 
at issue here.    

In February 2001 the Board remanded the veteran's claims to 
the RO.  The purpose of the remand was to attempt to obtain 
the veteran service medical records for the period from March 
1955 to April 1969.  The Board, citing Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), ordered the RO to make another 
attempt to obtain the veteran's service medical records for 
his first continuous period of active duty.  Also the RO was 
ordered to verify the veteran's periods of active service.  
In the remand the RO informed the veteran of the passage of 
the VCAA.  The RO was also ordered to contact the veteran and 
request he name his periods of service and identify any 
medical providers who had treated him for his claimed 
disorders.  

The RO sent the veteran a letter in April 2001 asking him to 
respond to the questions in the remand.  The veteran did not 
respond to the RO's request.  A Request for Information sheet 
reveals another request was made for the veteran's service 
medical records.  A response was received that all service 
medical records had been forwarded to the RO in November 
1997.  


Service Connection Claims

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999). 

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension and 
peptic ulcers, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Analysis.   
Service Connection for Hypertension

A diagnosis of essential vascular hypertension first appears 
in records from the Lincoln General hospital dated in 
September 1976 while the veteran was serving on active duty.  
His blood pressure was recorded as 144/100.  Subsequently in 
March 1980 a Report of Medical Examination included an 
elevated blood pressure reading of 148/80.  When the veteran 
was examined by the VA in November 1997 his blood pressure 
was recorded as 167/84 and his baseline blood pressure for 
the Thallium Stress test was reported as 171/118.  The 
diagnosis of borderline elevated blood pressure readings was 
noted.  Records from the veteran's private physician in March 
1998 reported a blood pressure reading of 156/90.  He 
diagnosed elevated blood pressure.  The evidence of record 
demonstrates a diagnosis of essential hypertension in service 
and subsequent records of consistent elevated blood pressure 
readings.  Based on those findings the Board has concluded 
that the evidence supports service connection for 
hypertension.  38 U.S.C.A. § 5107(b).    

Service Connection for Heart Disease

The evidence does not include a current diagnosis of heart 
disease.  The veteran was hospitalized in service in 
September 1976.  Those records included a diagnosis of 
probable ischemic heart disease.  The veteran's 
electrocardiographs have revealed abnormal T-waves.  
Nevertheless a diagnosis of ischemic heart disease has never 
been confirmed based on the medical evidence of record.  The 
abnormal T-waves noted on the electrocardiograms are 
laboratory findings and as such do not represent a 
disability.  There is no positive evidence of a confirmed 
diagnosis of heart disease in the claims folder.  In 
addition, the November 1997 Persantine Thallium Stress test 
was negative.  The VA examiner concluded that the veteran's 
medical records did not reveal a myocardial infarction.  In 
the absence of a current diagnosis of heart disease, service 
connection is not warranted.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b).  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Despite assertions to the contrary, the Board finds that the 
VA examination was adequate.  It included a review of the 
veteran's history, an examination and appropriate testing.  
There is no patent deficiency in the examination.   

Service Connection for a Stomach Disorder or Gallbladder 
Disorder 

Similarly, there is no current diagnosis of ulcer or other 
stomach disorder or of gallbladder disorder.  That is, the 
November 1997 VA examination shows no current ulcer or other 
stomach disability or gallbladder disorder.  The testing 
performed in conjunction with the examination included an 
abdominal ultrasound, an upper gastrointestinal series and 
laboratory tests.  Testing revealed the stomach, pylorus and 
duodenal bulb were all normal.  There was no evidence of 
ulceration.  The abdominal ultrasound did not reveal 
gallstones.  The diagnosis was history of abdominal distress 
of unknown etiology.  Although laboratory testing was 
positive for Helicobacter pylori antibody, such test result 
does not in and of itself constitute a current disability.  
Again, service connection may not be established if there is 
no current disability.  Degmetich, 104 F.3d at 1332; Brammer, 
3 Vet. App. at 225.  Thus, the preponderance of the evidence 
is against service connection for stomach disorder, to 
include ulcer, and for a gallbladder disorder.  38 U.S.C.A. § 
5107(b).  

The veteran's attorney has asserted the November 1997 VA 
examination was inadequate for rating purposes.  The Board 
reviewed the examination report and finds it included a 
history taken from the veteran, the VA examiner reviewed the 
claims folder and he ordered testing to be conducted to 
determine if any current stomach disorder, gallbladder 
disorder or ulcer could be diagnosed.  The Board finds the 
examination adequate.  

Service Connection for Depression

The veteran is currently diagnosed as having depression.  He 
reports having intermittent depression for approximately 20 
years.  Accordingly, the depression is not alleged to be 
related to the veteran's first period of service.  

Service medical records reveal one subjective report of a 
history of depression on a 1974 Report of Medical History.  
There are no previous or subsequent references in the service 
medical records to any complaints of depression.  There is no 
diagnosis of depression or any references to treatment for 
depression in the service medical records.  Thus, there is no 
indication of chronic disorder in service and no objective 
indication of continuous symptoms after service.  38 C.F.R. § 
3.303(b); Savage v. Brown, 10 Vet. App. 488, 494-97 (1997).  

Service connection may still be granted for a disorder 
diagnosed after discharge.  38 C.F.R. § 3.303(d).  However, 
in this case, there is no competent medical evidence that 
links the current diagnosis of depression to service.  The 
November 1997 VA examiner stated the veteran may have been 
suffering from moderate depression for several decades.  
However, this statement does not establish a relationship 
between the disorder and service.  Moreover, the examiner 
stated that the depression appeared to be more related to the 
breakup of the veteran's marriage.  There is no contrary 
medical evidence or opinion of record.  There is no 
indication that the divorce occurred during the veteran's 
period of active duty.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for depression.  38 U.S.C.A. § 5107(b).    

The Board acknowledges that the veteran's claim implicitly 
alleges a relationship between the depression and service.  
Although the veteran is competent to relate and describe 
symptoms, he is not competent to offer an opinion to the an 
etiologic link between the depression and service.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, his personal opinion 
that his depression is related to active duty service is not 
competent evidence required to establish service connection.     


Increased Rating for Bilateral Hearing Loss

Relevant Laws and Regulations.  Disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's hearing loss is evaluated as noncompensable.  
During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for hearing 
impairment, effective June 10, 1999.  See 64 Fed. Reg. 25,202 
- 25,210 (May 11, 1999) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to June 10, 1999, the Board may apply 
only the previous version of the rating criteria.  As of June 
10, 1999, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its May 1999 statement of the case, such that 
the veteran is not prejudiced by the Board's current 
consideration of his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  In any event, after careful review 
of the regulations in question, the Board finds that the 
changes are not significant to this particular veteran's 
claim and that the amended regulation is not more favorable 
to the veteran than the previous version.    

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2001); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2001); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

Analysis.  In this case, applying the results of the November 
1997 VA examination to Table VI yields a Roman numeral value 
of I for the right ear and of II for the left ear.  Applying 
these values to Table VII, the Board finds that the veteran's 
hearing loss is evaluated as 0 percent disabling.  The Board 
also notes that the results from the VA examination form no 
basis for awarding a compensable rating based on exceptional 
pattern of hearing impairment.  See 38 C.F.R. § 4.86 (2001).  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 
6100 (2001); 38 C.F.R. § 4.87, Diagnostic Code 6101 (1998).   

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for hypertension is 
granted.  

Service connection for heart disease is denied.  

Service connection for a stomach disorder, to include ulcer, 
is denied.  

Service connection for a gallbladder disorder is denied.  

Service connection for depression is denied.  

A compensable rating for hearing loss is denied.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

